DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 04/17/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 17/163,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, the copending Application discloses a resonant converter circuit comprising: a DC input providing an input voltage Vin; a plurality of solid state switches electrically coupled with the DC input; a transformer coupled with the plurality of solid state switches comprising: a transformer core, a primary side comprising a conductive sheet wrapped at least around a portion of the transformer core, the conductive sheet electrically coupled with the plurality of solid state switches; a secondary side comprising a plurality of secondary windings wrapped at least around a portion of the transformer core, a transformer stray inductance, Ls, a transformer stray capacitance, Cs, and a turn ratio, n; a resistor with a resistance, R, disposed in series between the conductive sheet of the transformer and the plurality of solid state switches; a plurality of rectifier diodes coupled with the plurality of secondary windings; and a circuit output coupled with the plurality of rectifier diodes; wherein the resonant converter circuit produces a Q factor according Q = 1 /R                         
                            
                                L
                                s
                                /
                                C
                                s
                            
                        
                    ; and wherein the nVin; wherein the output pulses have a voltage greater than about 10 kV and the output pulses have a frequency greater than 25 kHz; and wherein the transformer stray capacitance Cs comprises more than 50% of a total capacitance C of the resonant converter circuit (see claims 1-3 and 12).
	Regarding claim 4, the copending Application discloses a resonant frequency is greater than 100 kHz (see claim 4).
Regarding claim 5, the copending Application discloses the output pulses have an output power greater than 5 kW (see claim 5).
Regarding claim 6, the copending Application discloses the output pulses have an output power greater than 50 kW (see claim 6).
Regarding claim 7, the copending Application discloses the resonant converter circuit has a switching transition time less than 40 ns (see claim 7).
Regarding claim 8, the copending Application discloses the resonant converter circuit has a total circuit inductance less than about 300 nH as measured on a primary side of the transformer (see claim 8).
Regarding claim 9, the copending Application discloses the resonant converter circuit operates with a total circuit capacitance of less than about 100 pF as measured on a secondary side of the transformer (see claim 9).
Regarding claim 10, the copending Application discloses the output pulses have a rise time, with a voltage slew rate greater than 10^9 V/s (see claim 10).
Regarding claim 11, the copending Application discloses the resonant converter circuit has a power density greater than 1 W/cm3 (see claim 11).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 13-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-26 of copending Application No. 17/163,331 in view of Miller et al. (US 2015/0266086). 
Regarding claim 13, the copending Application discloses a resonant converter circuit comprising: a transformer having: a transformer core; a conductive sheet wrapped at least around a portion of the transformer core; a plurality of secondary windings wrapped at least around a portion of the transformer core; a stray inductance, Ls, wherein the stray inductance, Ls, is not from an inductor; a stray capacitance, Cs, wherein the stray capacitance, Cs, is not from a capacitor; and a resistor with a resistance, R, in series with the transformer; wherein the resonant converter circuit produces a Q factor according Q = 1 /R                         
                            
                                L
                                s
                                /
                                C
                                s
                            
                        
                    ;  wherein an output pulses have a voltage greater than about 10 kV and the output pulses have a frequency greater than 25 kHz; and wherein the stray inductance LS comprises more than 50% of a total circuit inductance of the resonant converter circuit; wherein the output pulses have a voltage greater than about 10 kV; the stray inductance LS comprises more than 50% of a total circuit inductance of the resonant converter circuit (see claims 13, 15 and 25).
The copending Application does not expressly disclose a DC input providing an input voltage Vin; a plurality of solid state switches electrically coupled with the DC input; a transformer coupled with the plurality of solid state switches; the output pulses have a frequency greater than 25 kHz.
Miller teaches (see figures 1-15) a DC input providing an input voltage Vin (figure 4, part V7); a plurality of solid state switches (figure 4, parts U1, U5 and solid state switches connected to R4 and R8) electrically coupled with the DC input (figure 4, part V7); a transformer (figure 4, part 115) coupled with the plurality of solid state switches (figure 4, parts U1, U5 and solid state switches connected to R4 and R8); the output pulses (figure 4, part output pulses at  have a frequency greater than 25 kHz (claim 9; the output stage outputs a signal with a frequency greater than 50 kHz).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the resonant converter of the copending Application with the features as taught by Miller, because it provides more efficient power conversion.
Regarding claim 14, the copending Application discloses the transformer has a turn ratio n and the resonant converter circuit produces output voltages, Vout, from the input Vin, according to Vout = QnVin (see claim 14).
Regarding claim 15, the copending Application discloses the resonant converter circuit produces a pulse with a voltage greater than about 10kV (see claim 15).
Regarding claim 16, the copending Application discloses the resonant converter circuit operates at a resonant frequency greater than 0.1 MHz (see claim 16).
Regarding claim 17, the copending Application discloses the resonant converter circuit produces pulses with a switching transition time less than 40 ns (see claim 17).
Regarding claim 18, the copending Application discloses the resonant converter circuit has a total circuit inductance less than about 300 nH as measured on a primary side of the transformer (see claim 18).
Regarding claim 19, the copending Application discloses the resonant converter circuit operates with a total circuit capacitance less than about 100 pF as measured on a secondary side of the transformer (see claim 19).
Regarding claim 20, the copending Application discloses the output pulses have a rise time, with a voltage slew rate greater than 10^9 V/s (see claim 20).
Regarding claim 21, the copending Application discloses the resonant converter circuit produces output pulses with a power density greater than 1 W/cm3 (see claim 21).
(see claim 22).
Regarding claim 23, the copending Application discloses the resonant converter circuit does not include a capacitor (see claim 23).
Regarding claim 24, the copending Application discloses a ratio between a peak output power and an average output power is greater than a factor of 10 (see claim 24).
Regarding claim 26, the copending Application discloses output pulses have a rise time with a voltage slew rate greater than 10^9 V/s (see claim 26).
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1, 4-11, 13-24 and 26 are objected because them have a double patenting rejection, but would be allowable upon overcoming rejections set forth in this action. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 1, a transformer coupled with the plurality of solid state switches comprising: a transformer core, a primary side comprising a conductive sheet wrapped at least around a portion of the transformer core, the conductive sheet electrically coupled with the plurality of solid state switches; a secondary side comprising a plurality of secondary windings wrapped at least around a portion of the transformer core, a transformer stray inductance, Ls, a transformer stray capacitance, Cs, and a turn ratio, n; a resistor with a resistance, R, disposed in series between the conductive sheet of the transformer and the plurality of solid state switches; a plurality of rectifier diodes coupled with the plurality of secondary windings; and a circuit output coupled with the plurality of rectifier diodes; wherein the resonant converter circuit produces a Q factor according Q = 1/R                  
                    
                        L
                        s
                        /
                        C
                        s
                    
                
            ; and wherein the resonant converter circuit nVin; wherein the output pulses have a voltage greater than about 10 kV and the output pulses have a frequency greater than 25 kHz; and wherein the transformer stray capacitance Cs comprises more than 50% of a total capacitance C of the resonant converter circuit;
Regarding claim 13, a transformer coupled with the plurality of solid state switches, the transformer having: a transformer core; a conductive sheet wrapped at least around a portion of the transformer core; a plurality of secondary windings wrapped at least around a portion of the transformer core; a stray inductance, Ls, wherein the stray inductance, Ls, is not from an inductor; a stray capacitance, Cs, wherein the stray capacitance, Cs, is not from a capacitor; and a resistor with a resistance, R, in series with the transformer; wherein the resonant converter circuit produces a Q factor according Q = 1/R                  
                    
                        L
                        s
                        /
                        C
                        s
                    
                
            ; wherein an output pulses have a voltage greater than about 10 kV and the output pulses have a frequency greater than 25 kHz; and wherein the stray inductance LS comprises more than 50% of a total circuit inductance of the resonant converter circuit;
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant' s claims are determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839